Title: To John Adams from Thomas Truxtun, 15 March 1800
From: Truxtun, Thomas
To: Adams, John




Sir
United States Ship Constellation at Sea 15th March 1800

I have the honor herewith, to transmit You, a Copy of the report of a Committee, of the house of Assembly of Jamaica—appointed to inquire into the State of that Colony—as to trade, Navigation, Culture &c, which I presume cannot be unacceptable to you.
It appears sir to me, from the various Observations I have made, in the different West India Islands—that the inhabitants cannot exist, without vast inconvenience, and almost insupportable expence—Unless a free intercourse and exchange of Commodites with the United States, be permitted by the European Governments—and the great evidence of this fact—is—the high price of articles of the first Necessity—When from any Cause, their markets are a few weeks, without American Arrivals to Supply them—added to the universal murmurs of the planters Merchants &c (particulary in the British Islands) at every prohibitory order from the Mother Country.
Mr Elit. Fitch, who I had the pleasure to be with several times, during my short stay in Jamaica, desired me to make his best Compliments to You—and to say, that he would be in New York, in the Course of the ensuing Summer.
I have the honor to be sir, with the highest Respect—Your Very Obedient and very humble servant

Thomas Truxtun